Case 1:21-cr-00242-KBJ Document1 Filed 03/23/21 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv.
: VIOLATIONS:
TAKISHA GANEOUS, : 21 U.S.C. § 846
also known as “Kiki,” : (Conspiracy to Distribute and Possess
_ also known as “Keisha,” : with Intent to Distribute 40 Grams or
also known as “Keke” : More of Fentany])

21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
(Unlawful Distribution and Possession
. with Intent to Distribute Fentanyl)
Defendant.

FORFEITURE:
21 U.S.C. § 853(a) and (p)
INDICTMENT
The Grand Jury charges that:
COUNT ONE

From on or about June 1, 2019, the exact date being unknown to the Grand Jury, through
on or about March. 23, 2021, within the District of Columbia, the District of Maryland, and
elsewhere, defendant, TAKISHA GANEOUS, also known as “Kiki,” “Keisha,” and “Keke,” did
knowingly and willfully combine, conspire, confederate and agree together, with other persons
both known and unknown to the Grand Jury, to unlawfully, knowingly, and intentionally distribute
and possess with intent to distribute 40 grams or more of a mixture and substance containing a
detectable amount of fentanyl, a Schedule II narcotic drug controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(vi).
Case 1:21-cr-00242-KBJ Document1 Filed 03/23/21 Page 2 of 3

(Conspiracy to Distribute and Possess with Intent to Distribute 40 Grams or More of
a Mixture and Substance Containing a Detectable Amount of Fentanyl, in violation of
Title 21, United States Code, Section 846)

COUNT TWO
On or about November 2, 2020, within the District of Columbia, TAKISHA
GANEOUS, also known as “Kiki,” “Keisha,” and “Keke,” did unlawfully, knowingly, and
intentionally distribute and possess with intent to distribute a mixture and substance containing
a detectable amount of fentanyl, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Fentany] and Possession with Intent to Distribute
Fentanyl, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C))
FORFEITURE ALLEGATION
1. Upon conviction of the offense alleged in Counts One and Two of this Indictment,
the defendant shall forfeit to the United States pursuant to 21 U.S.C. § 853, any property
constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the said
violations and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of the said violations. The United States will also seek a forfeiture money
judgment against the defendant equal to the value of any property constituting, or derived from,
any proceeds obtained, directly or indirectly, as the result of the offense.
2. If any of the above-described forfeitable property, as a result of any act or omission
of the defendant(s):
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

2
Case 1:21-cr-00242-KBJ Document1 Filed 03/23/21 Page 3 of 3

e. has been commingled with other property which cannot be divided without
difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the
value of the property described above, pursuant to 21 U.S.C. § 853(p).
(Criminal Forfeiture, pursuant to Title 21, United States Code, Sections 853(a) and (p))

A TRUE BILL:

FOREPERSON.

ttorney of the | States i in
and for the District of Columbia.
